Citation Nr: 0116329	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  96-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for multiple sclerosis, 
currently rated as 30 percent disabling. 



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from May 1981 to May 1985.

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, that 
denied a claim for an increased evaluation for multiple 
sclerosis, rated as 30 percent disabling.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

During the pendency of this appeal, the RO granted service 
connection for symptoms secondary to service-connected 
multiple sclerosis and assigned disability ratings for those 
symptoms.  In a December 2000 supplemental statement of the 
case, the RO considered each additional rating and supplied 
the veteran with relevant rating criteria; however, the Board 
must defer consideration of the propriety of these disability 
ratings until such time as the development requested in the 
remand decision below has been completed.  

The veteran claimed individual unemployability in May 1999 
and submitted a notice of disagreement to the RO's denial of 
that claim in September 2000.  The RO issued a statement of 
the case (SOC) in December 2000.  The attached cover letter 
reflects that the SOC and instructions for submitting a VA 
Form 9 were mailed to the veteran at his current address and 
a copy was sent to his representative.  The claims file does 
not reflect that the veteran submitted a VA Form 9 or other 
correspondence in lieu of a VA Form 9.  The Board therefore 
does not have jurisdiction over this claim.  


REMAND

The current appeal period begins in 1995, prior to the 
revision of the rating criteria for mental disorders, which 
became effective November 7, 1996.  In an October 1996 rating 
decision, the RO assigned a separate 10 percent disability 
rating effective from October 2, 1995, a temporary 100 
percent rating effective from November 8, 1995 pursuant to 38 
C.F.R. § 4.29, and a 10 percent rating effective from January 
1, 1996, under Diagnostic Code 9405, for major depression due 
to multiple sclerosis.  

In September 1999, the RO assigned a 30 percent staged rating 
for major depression due to multiple sclerosis.  Neither the 
September 1999 rating decision nor any subsequent rating 
action reflects consideration of the former version of the 
rating schedule for mental disorders.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Because 
this procedural step has been omitted, the Board must remand 
the matter to the RO in order to protect the prejudice 
safeguard set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993).

The most recent VA compensation and pension examination for 
mental disorders was conducted in July 1999, which is nearly 
two years old at this point.  Thus, the veteran should 
undergo a fresh examination for mental disorders.  See 
Snuffer v. Gober, 10 Vet App. 400 (1997), and Caffrey v 
Brown, 6 Vet App 377, 381 (1994). 

During the appeal period, the veteran reported additional 
symptoms due to multiple sclerosis that might warrant 
secondary service connection in a fashion similar to urinary 
frequency and impairment of sphincter control.  The reported 
symptoms include fatigue, burning sensation from the neck 
down, hyperreflexia, erectile dysfunction, headaches, 
nystagmus, aphonia, decreased vibratory and pinprick 
sensation, tremor of the right hand and fingers, alternating 
diarrhea and constipation, and incoordination of the right 
foot.

VA's duty to assist includes obtaining a neurological and/or 
other appropriate evaluations as necessary to obtain 
appropriate nexus opinions for each of the reported symptoms.  
Therefore, the Board requests that the veteran be afforded 
appropriate VA evaluations for these claimed disorders.  


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any recent 
relevant treatment reports that are not 
currently associated with the claims 
folders.  If such records are not 
available, the RO should clearly document 
that fact in the claims file.

2.  The veteran should be scheduled for a 
VA mental disorders examination to 
determine the current severity of his 
major depression.  All clinical findings 
should be reported in detail.  The 
examiner should assign a Global 
Assessment of Functioning score and 
explain what that score means.  The 
examiner should review the claims folder 
prior to the examination and note that 
review in the report.  The examiner must 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed in a legible report.

3.  The veteran should thereafter be 
accorded a comprehensive urology 
examination to determine the nature and 
extent of erectile dysfunction.  The 
urologist must also review the claims 
folder in detail and note that review in 
the report.  The urologist should express 
an opinion as to whether it is at least 
as likely as not that erectile 
dysfunction, if found, is caused by 
service connected multiple sclerosis.  If 
the urologist is unable to provide the 
requested information, he or she should 
clearly so state.  Otherwise, the 
urologist must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed in a legible 
report.

4. The RO should then readjudicate the 
issue of 
entitlement to an increased evaluation 
for the veteran's
service connected multiple sclerosis with 
consideration
of the guidelines provided for evaluating 
this disorder
found in M21-1, Part VI, Chapter 11.

5.  The veteran should be offered a 
comprehensive neurology and/or other 
appropriate examination to determine the 
nature and extent of his reported 
fatigue, burning sensation in the skin 
from the neck down, hyperreflexia, 
headaches, nystagmus, aphonia, decreased 
vibratory and pinprick sensation at 
various locations, jerky movements or 
tremors of the right hand and fingers, 
alternating diarrhea and constipation, 
and incoordination of the right foot.  
The examiner or examiners must review the 
claims folder in detail and note that 
review in the report.  The examiner 
should express an opinion as to whether 
it is at least as likely as not that each 
of the above mentioned disorders, if 
found, is caused by service connected 
multiple sclerosis.  If the examiner or 
examiners is/are unable to provide the 
requested information, he or she should 
clearly so state.  Otherwise, the 
examiner or examiners must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in a legible report.

6.  Following completion of the above, the 
RO must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should reflect 
consideration of both the former and the 
revised version of the rating schedule for 
mental disorders.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. E. Smith	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



